Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Drawings
The drawings submitted 04/30/2020 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-17 are rejected due to their dependency on independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-14, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 8927124) in view of Qin et al. (U.S. 20190245168).

With respect to claim 1 and 3, Moon discloses  a battery module (100 – core pack) comprising: 
a cell structure (100) configured by stacking a plurality of secondary battery cells (10 – unit cells) (Fig. 1); 
a frame (400A and 400B – first and second covers) including at least one opening and configured to accommodate the cell structure (100) in an inner space thereof through the opening (Fig. 1); and 
a protection cover (500 – insulating member) disposed between the cell structure (100) and the frame (400A and 400B) to cover the cell structure (Fig. 4A and 4B).
Moon does not disclose a first side plate including a body covering the opening that includes protection cover, or that the first protection cover includes a left edge,  aright edge, a top surface, a bottom surface, and a distal surface extending between the top surface and bottom surface, the surface being toward a center of the cell structure along the longitudinal direction of the frame between the left edge and right edge of the first protection cover. Instead, the side plate is attached to the outer edges of the frame (400A and 400B) as shown in Fig 1.
Qin discloses a battery module with a box-like frame (10) with an inner space configured to accommodate a cell structure (30 – battery stack) and teaches that the frame has two openings (fig. 2) which are covered by two side plate bodies (20) (Fig. 2) Qin further teaches that the side  plates (20) ensure a closed cavity with the frame (20) to house the battery stack (30) ([0044]). Additionally, Qin teaches that the battery module also include a protection cover (50 – cushion) which is between the frame (30) and the battery stack (30) (Fig. 2) that has a top surface, bottom surface, a left surface, and a right surface (Fig. 2). Qin further teaches that the protection cover prevents the battery stack from moving within the frame (10) ([0043]). 
It would have been obvious  to one having ordinary skill in the art at the time that the application was filed to include the end plates and protection cover as taught by Qin to the battery module taught by Moon in order to ensure the battery stack is secure within the frame. 
Although the instant application claims that the protective cover as a distal surface between the top and bottom surface being toward a center of the cell structure along the longitudinal direction, the motivation for doing so according to the applicant is that it is possible to reduce the probability of damaging the battery cell by preventing impact to be applied to the battery cell. However, it is not clear to the examiner how such a shape would further prevent impact to the battery stack, as fully covering the battery stack would further prevent damage as it covers the entirety of the battery stack. As the shape disclosed by the applicant does not change or enhance the functionality of the prior art, it is an obvious design variation and unpatentable (MPEP 2144.04). 

With respect to claim 2, Moon discloses a frame (400A and 400B) is a box-shaped mono-frame (Fig. 1) in which a first opening and a second opening (formed on the left and right of the cell structure) face each other (Fig. 1).

. 

With respect to claim 11 and 18, Moon disclosed the first opening and second opening (Fig, 1), but does not disclose the first opening is covered by the side plate, the second opening is covered by another side plate, and the other side plate includes another protection cover that is disposed between the cell structure and the frame to cover the cell structure, and the other protection cover has a different shape from that of the protection cover.
Qin discloses a battery module with a box-like frame (10) with an inner space configured to accommodate a cell structure (30 – battery stack) and teaches that the battery module also include a protection cover (50 – cushion) which is between the frame (30) and the battery stack (30) (Fig. 2) that has a top surface, bottom surface, a left surface, and a right surface (Fig. 2). Qin further teaches that the protection cover prevents the battery stack from moving within the frame (10) ([0043]). 
It would have been obvious  to one having ordinary skill in the art at the time that the application was filed to include the protection cover as taught by Qin to the battery module taught by Moon in order to ensure the battery stack is protected in the frame. 
Although a second protection cover is not taught by Qin, as he teaches one integral protection cover, no motivation could be found in the instant disclosure as to why one having ordinary skill in the art would want the center of the battery stack exposed, other than for a decrease in the chance of damaging the battery stack from impact upon installation. However, similar to claim 1, it is not clear to the examiner how providing less coverage to the battery stack protects the battery stack from impact during installation. Therefore, the change of shape to change the two protection covers to one integral protection cover is an obvious variation in which the protection cover still functions to protect the battery stack (MPEP 2144.04). 

With respect to claim 12, Moon discloses the edge of the longitudinal side of the protective cover (500) has an arc shape on a plane basis (Fig, 4A).

With respect to claim 13, Moon discloses that battery type (10) is pouch type battery (Fig, 1).

With respect to claim 15, Moon discloses a battery pack including the battery module according to claim 1 (Fig. 1).

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Qin et al as applied to claim 1-3, 12-13, and 15 above, and further in view of Ogawa et al. (U.S. 20170047562).

With respect to claim 4, modified Moon discloses the first protection cover (500) includes a first portion including (body of 500) and a first portion of the distal edge corresponding to the first portion (body of 500) is parallel along a direction perpendicular to a longitudinal direction of the frame (Fig. 1).
Moon does not disclose a second portion extending from an end portion thereof to a boundary of the first portion and a portion of the edge corresponding to the second portion has an inclined shape.
Ogawa discloses protection cover (30 – press members) for a battery structure (1) (Fig, 1), and teaches the protection cover has a first portion (31 – quadratic surface) and a second portion (33 – curved portion) extending from an end portions to a boundary of the first portion (31), and a portion of the edge corresponding to the second portion (35 – concave portion) has an inclined shape (Fig. 6). Ogawa further teaches that the protection cover (30) has this shape in order to prevent battery cells from expanding due to an increase in internal pressure by pressing the battery cells from the outside ([0038]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to adjust the shape of the protection cover disclosed by Moon to that of the protection over taught by Ogawa to prevent the battery cells from expanding.

With respect to claim 5, Moon modified by Ogawa discloses a protection cover (30) with a first portion (31) and a second portion (35) as noted in the rejection of claim 4, but Moon along does not teach that an angle between an imaginary straight line positioned in the first portion along the longitudinal direction of the frame and a straight line positioned along an edge of the second portion is acute.
Ogawa discloses a protection cover (30) with a first portion (31) and a second portion (35), and teaches that that an angle between an imaginary straight line positioned in the first portion (31) along the longitudinal direction of the frame and a straight line positioned along an edge of the second portion (35) is acute (Fig. 6). Ogawa further teaches that the protection cover (30) has this shape in order to prevent battery cells from expanding due to an increase in internal pressure by pressing the battery cells from the outside ([0038]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to adjust the shape of the protection cover disclosed by Moon to that of the protection over taught by Ogawa to prevent the battery cells from expanding.

With respect to claim 6, Moon does not teach the edge has a substantially V shape on a plane basis.
Ogawa discloses a protection cover (30) with a second portion (35) and teaches that the distal edge of the second portion has a V shape on a plane bases (Fig. 6). Ogawa further teaches that the protection cover (30) has this shape in order to prevent battery cells from expanding due to an increase in internal pressure by pressing the battery cells from the outside ([0038]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to adjust the shape of the protection cover disclosed by Moon to that of the protection over taught by Ogawa to prevent the battery cells from expanding.

With respect to claim 14, Moon discloses a side plate (edges of frame 400B) (Fig. 1), but does not disclose it is a bus bar plate.
Ogawa discloses side plates (300) and teaches that the side plates are bus bar plates (Fig. 1). Ogawa further teaches that this allows the side plate (300) to accommodate the electrodes (Col 7, L21-24).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to add side plates to the battery module disclosed by Moon that are bus bar plates as taught by Ogawa in order for the side plates to accommodate the electrode of the battery cells. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al in view of Qin et al. as applied to claims 1-3, 12-13, and 15 above, and further in view of Lee et al. (KR 20180071800, espacenet translation provided).

With respect to claim 7, Moon discloses and frame, but does not disclose the frame includes at least one adhesive injection hole to fix the cell structure and the frame.
Lee discloses a frame (200 – cell guide frame) and teaches that the frame has an adhesive injection hole (232 – resin injection hole) ([0034]). Lee further teaches that the adhesive injection hole (232) is provided for injecting adhesive resin into the frame (200) from the outside ([0034]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include adhesive injection holes as taught by Lee into the frame disclosed by Moon in order to be able to inject adhesive resin inside of the frame from the outside. 

 With respect to claim 8, Moon discloses a frame, but does not disclose a plurality of injection holes are disposed along the longitudinal direction of the frame and along a direction perpendicular to the longitudinal direction.
Lee discloses a frame (200) with a plurality of injection holes (232) and teaches the injection holes (232) are disposed along a longitudinal direction (in the stacking direction) (Fig. 1). Lee further teaches the placement of the holes allow for the operator to secure the frame to the resin cases of the batteries during manufacturing ([0036]). Lee does not explicitly teach the injection holes being disclosed in direction perpendicular to the longitudinal direction of the frame, however it would be obvious for one having ordinary skill in the art to add further injection holes in the longitudinal direction as a duplication of parts in order to further secure the frame (MPEP 2144.04 VI. B-C).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the injection holes disclosed by modified Moon in the longitudinal (stacking) direction and the direction perpendicular to the longitudinal direction as taught by Lee 800 in order to ensure each resin case of the battery units was adhered to the frame. 

With respect to claim 9, Moon discloses a frame and wherein a length X (labeled) of the first portion along the longitudinal direction of the frame and a partial length A (labeled) of the battery cell satisfy the following condition: X>2A, 
wherein X (labeled) represents a straight line distance from one end of an electrode assembly of the battery cell to an end the distal edge of the first protection cover, and A (labeled) represents a straight line distance of a stepped portion of the battery cell along the longitudinal direction of the frame (Fig. 4A below). However, Moon does not disclose a plurality of injection holes.
Lee discloses a frame (200) with a plurality of injection holes (232) and teaches the injection holes (232) are used for injecting resin from the outside to the inside ([0034]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include injection holes as taught by Lee to the frame disclosed by Moon in order to be able to apply adhesive resin to the inside of the frame from the outside.

    PNG
    media_image1.png
    340
    643
    media_image1.png
    Greyscale
[AltContent: textbox (X)]

With respect to claim 10, Moon discloses a frame, but does not disclose the presence of injection holes, and therefore the length X of the first portion along the longitudinal direction of the frame and a partial length B of the frame satisfy the following condition: B>X>A
wherein X represents a straight line distance from one end of an electrode assembly of the battery cell to an end the distal edge of the first protection cover, B represents a straight line distance from one end of the electrode assembly of the battery cell to an inner circumferential surface of the frame in which the at least one adhesive injection hole is provided, and A represents a straight line distance of a stepped portion of the battery cell along the longitudinal direction of the frame.
Lee discloses a frame (200) with a plurality of injection holes (232) and teaches the length X (labeled) of the first portion along the longitudinal direction of the frame and a partial length B (labeled) of the frame satisfy the following condition: B>X>A
wherein X (labeled)  represents a straight line distance from one end of an electrode assembly of the battery cell to an end the distal edge of the first protection cover, B (labeled)  represents a straight line distance from one end of the electrode assembly of the battery cell (110) to an inner circumferential surface of the frame in which the at least one adhesive injection hole is provided, and A (labeled) represents a straight line distance of a stepped portion of the battery cell along the longitudinal direction of the frame (Fig. 6). Lee further teaches that the arrangement of the battery (110) within the frame in regards to the location of the injection holes and protection cover ensures proper protection of the pouch type battery cells ([0063]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the special relation between A, B, and X as taught by Lee to the battery module disclosed by Moon in order to ensure proper protection of the battery cells. 

    PNG
    media_image2.png
    429
    497
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 7-8 of response filed 10/11/2022, with respect to claims 1 and 16-18. have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and (b)  rejections of claims 1 and 16-18 have been withdrawn. However, upon the deletion of the limitation that triggered the 112(b) rejection in claim 17, claim 18 is now rendered indefinite for the same limitation. 

Applicant’s arguments submitted 11/14/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New prior art Cai et al. was found that appear to read on newly amended claim 1. Further details can be found in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727